Exhibit 10.17

FIRST AMENDMENT TO THE

AMEREN DEFERRED COMPENSATION PLAN

WHEREAS, Ameren Corporation (“Ameren”) previously established the Ameren
Deferred Compensation Plan, as amended and restated effective January 1, 2010
(“Plan”); and

WHEREAS, Ameren desires to amend the Plan to (i) provide for the acceleration of
certain amounts deferred under the Plan in order to make payments due pursuant
to the Federal Insurance Contributions Act and related Federal and State income
tax laws; (ii) for Plan Years beginning on and after January 1, 2011, change the
measurement period for the applicable interest rates for amounts deferred under
the Plan prior to January 1, 2010; (iii) clarify that matching contributions
made under the Plan shall be based upon all of a participant’s deferrals under
the Plan during a Plan year; (iv) provide that for amounts deferred on or after
January 1, 2011 (and interest attributable thereto), if a participant elects a
scheduled payment option pursuant to Section 10 of the Plan but retires prior to
the date such scheduled payments are to be paid, payment shall be paid in the
form elected by the participant; (v) delegate certain amendment authority,
(vi) permit certain offsets to benefits; (vii) provide that if Section 409A of
the Internal Revenue Code of 1986, as amended, (“Code”) requires that payments
to Plan participants be delayed six months following termination of employment,
all installment payments otherwise beginning as a result of such termination
shall be delayed six months; (viii) provide that a participant may make only
three changes to his or her initial election as to the time and form of payment
under the Plan with respect to amounts which are not subject to an in-service
scheduled payment election; and (ix) clarify that certain death benefits for
deferrals made prior to January 1, 1995 still apply under the Plan.

NOW, THEREFORE, the Plan is amended as follows:

 

1. Effective immediately, the following is added to Section 4(B):

“Notwithstanding the foregoing, the Company may, in its sole and absolute
discretion, choose to accelerate the payment of any Incentive Award otherwise
deferred pursuant to a Deferral Commitment by reducing any deferral election
related to an Incentive Award, but only to the extent such acceleration is
necessary to pay the (i) Federal Insurance Contributions Act (“FICA”) tax
imposed under Sections 3101, Sections 3121(a), and Sections 3121(v)(2) of the
Code related to such otherwise deferred Incentive Award, (ii) the income tax at
source on wages imposed under Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA amount, and (ii) to pay the additional income tax at source
on wages attributable to the pyramiding wages and taxes under such laws.”

 

2. Effective January 1, 2010, the second and third paragraphs of Section 7(A)
are deleted in their entirety and replaced with the following:

“For this purpose, Interest is calculated annually as of the first day of the
Plan Year. For each Plan Year beginning on or prior to January 1, 2010, the
‘Plan Interest Rate’ for any amounts deferred prior to January 1, 2010 (and
Interest attributable thereto) shall be 150 percent of the average of the
monthly Mergent’s Seasoned AAA Corporate Bond Yield Index (‘Mergent’s Index’
formerly called ‘Moody’s Index’) for the calendar year immediately preceding
such Plan Year. For each Plan Year beginning on or after January 1, 2011, the
‘Plan Interest Rate’ for any amounts deferred prior to January 1, 2010 (and
Interest attributable thereto) shall be 150 percent of the average of the
monthly



--------------------------------------------------------------------------------

Mergent’s Index for the twelve month period ending on November 30 of the
calendar year immediately preceding such Plan Year or such other measurement
period as determined from time to time by the Company. For each Plan Year
beginning on or after January 1, 2010, the ‘Plan Interest Rate’ for any amounts
deferred on and after January 1, 2010 (and Interest attributable thereto) shall
be 120 percent of the applicable federal long-term rate, with annual compounding
(as prescribed under section 1274(d) of the Code) (‘AFR’) for the December
immediately preceding such Plan Year.

For each Plan Year beginning on or prior to January 1, 2010, the ‘Base Interest
Rate’ for any amounts deferred prior to January 1, 2010 (and Interest
attributable thereto) shall be equal to the average monthly Mergent’s Index for
the calendar year immediately preceding such Plan Year. For each Plan Year
beginning on or after January 1, 2011, the ‘Base Interest Rate’ for any amounts
deferred prior to January 1, 2010 (and Interest attributable thereto) shall be
equal to the average monthly Mergent’s Index for the twelve month period ending
on November 30 of the calendar year immediately preceding such Plan Year or such
other measurement period as determined from time to time by the Company. For
each Plan Year beginning on or after January 1, 2010, the ‘Base Interest Rate’
for any amounts deferred on and after January 1, 2010 (and Interest attributable
thereto) shall be 120 percent of the AFR for the December immediately preceding
such Plan Year.”

 

3. Effective January 1, 2010, the first sentence of Section 7(C) is deleted in
its entirety and replaced with the following:

“Ameren shall credit each participant’s Deferral Account with a matching credit
equal to 100 percent of the first 3 percent of Salary and Incentive Awards and
50 percent of the remaining Salary and Incentive Awards deferred by the
Participant as a Deferral Commitment, including a 401(k) Restoration Deferral.”

 

4. Effective January 1, 2011, the following is added immediately following the
second sentence of the first paragraph of Section 8:

“Notwithstanding the foregoing sentence, the balance of each of the
Participant’s Deferral Account(s) attributable to amounts deferred on or after
January 1, 2011 (including Interest thereon) which is subject to a scheduled
payment option pursuant to Section 10 as of the year in which the Participant
retires or a year following the year in which a Participant retires shall not be
paid under Alternative 1 and shall instead be paid in the same form as the
pay-out method selected by the Participant pursuant to this paragraph.”

 

5. Effective with respect to terminations which occur on or after November 1,
2010, the final sentence of the first paragraph of Section 8 is deleted in its
entirety and replaced with the following:

“Any series of installment payments to the Participant that would have commenced
during such 6-month period shall instead commence on the first day of the first
month immediately following the expiration of such 6-month period. Any lump sum
that would have been paid during such 6-month period shall be paid to the
Participant as of the day after the last day of such 6-month period.”

 

 

2



--------------------------------------------------------------------------------

6. Effective November 1, 2010, the second sentence of Section 8(B) is deleted in
its entirety and replaced with the following:

“If a Participant makes such election, then (a) such election shall take effect
on the date such payments were otherwise scheduled to be made or commence,
provided that such election shall not take effect until at least 12 months after
the date on which such election is made and submitted to the Company, (b) such
election shall be made at least 12 months prior to the date such payments were
otherwise scheduled to be made or commence; (c) the first payment with respect
to which such election is made shall be deferred for a period of not less than 5
years from the date such payment would otherwise have been made had no such
election been made; and (d) with respect to a change in payment form, such
change may not accelerate the time or schedule of any payment under the Plan in
violation of the requirements of Section 409A of the Code, except as provided in
regulations promulgated by the Secretary of the Treasury. Notwithstanding the
foregoing, a Participant may make no more than three such elections with respect
to the portions of his or her Deferral Accounts which are not subject to a
scheduled payment option election under Section 10.”

 

7. Effective January 1, 2010, the following is added to the end of
Section 12(A):

“In addition, for Deferral Commitments commenced prior to January 1, 1995, the
following additional survivor benefits will be payable upon the Participant’s
death prior to Retirement:

The beneficiary(ies) designated by the Participant shall receive from the
Company an annual benefit for a period of 10 years equal to one-half of each of
the Participant’s Deferral Commitments made prior to January 1, 1995 (based on
the dollar value of each Deferral Commitment on the date such Deferral
Commitment was commenced), except that the benefit payable hereunder shall be
calculated by using no more than the first 10 percent of Salary deferred by such
Participant. In the event the Participant has designated more than one
beneficiary, this additional annual benefit shall be divided among such
beneficiaries in the same percentages used to divide and distribute the
Participant’s Deferral Account(s). (The beneficiary(ies) of a Participant who is
receiving or who has received distributions pursuant to either Section 11 or
Section 13 is eligible for the benefit described in this paragraph.) In the
event a Participant has or had more than one Deferral Commitment in effect at
any one time prior to January 1, 1995, for purposes of calculating the
additional survivor benefit outlined in this paragraph, all such Deferral
Commitments shall be aggregated for the purposes of determining the amount of
the benefit payable hereunder with respect to such Deferral Commitments. The
additional survivor benefits outlined in this paragraph shall be payable in
accordance with the distribution method selected by the participant.”

 

8. Effective January 1, 2010, the following is added to the end of
Section 12(B):

“If the Participant’s death occurs within 15 years after his Retirement, the
Participant’s surviving spouse (if any) shall receive an annual benefit for life
equal to one-half of the annual amount the Participant would have received from
each of his Deferral Accounts, based on each of the Participant’s Deferral
Commitments commenced prior to January 1, 1995, except that the benefit payable
hereunder shall be calculated by using no more than the first 10 percent of
Salary deferred by such Participant, and assuming he had selected distribution
method 7 pursuant to Section 8. (For the purposes of the benefit described in
the preceding sentence, the Interest rate which shall be used to calculate the
amount of the annual benefit shall be the Base Interest Rate in effect for the
year immediately preceding the year of the Participant’s death.) In the event a
Participant had more than one Deferral Commitment in effect at any one time
prior to January 1, 1995, for purposes of

 

3



--------------------------------------------------------------------------------

calculating the additional survivor benefit outlined in this paragraph, all such
Deferral Commitments shall be aggregated for the purposes of determining the
amount of the benefit payable hereunder with respect to such Deferral
Commitments. The additional survivor benefits outlined in this paragraph shall
be payable in accordance with the distribution method selected by the
participant”.

 

9. Effective November 1, 2010, the following is added to the end of
Section 16(H):

“The Board of Directors delegates to the Administrative Committee of Ameren
Services Company the authority to amend the Plan for changes that are legally
required or administrative in nature where the cost of administering benefits
does not increase by more than $25,000 annually.”

 

10. Effective November 1, 2010, the following new Section 16(Q) is added:

 

  Q. Right of Setoff: If, at such time as the Participant becomes entitled to
distributions hereunder, the Participant has any debt, obligation or other
liability representing an amount owing to Ameren or any of its subsidiaries
(“Debt”), and if such Debt is due and owing at the time that distributions are
payable hereunder, Ameren Services may offset the amount owing it against the
amount otherwise distributable hereunder.

IN WITNESS WHEREOF, the foregoing Amendment is adopted on this 14th day of
October, 2010.

 

AMEREN CORPORATION By:  

/s/    Mark C. Lindgren

Name:   Mark C. Lindgren Title:   Vice President Human Resources  

Ameren Services Company

On Behalf of Ameren Corporation

 

4